NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-30091

                Plaintiff-Appellee,             D.C. No. 6:18-cr-00015-SEH-1

 v.
                                                MEMORANDUM*
JEREMY JAMES RUMMEL,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Sam E. Haddon, District Judge, Presiding

                            Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Jeremy James Rummel appeals from the district court’s judgment and

challenges the 230-month sentence imposed following his guilty-plea conviction

for possession with intent to distribute methamphetamine, in violation of 21 U.S.C.

§ 841(a)(1). We have jurisdiction under 28 U.S.C. § 1291, and we dismiss.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The government contends that this appeal is barred by a valid appeal waiver

in the parties’ plea agreement. Rummel argues that the waiver is unenforceable

because the district court violated his right to due process by implicitly basing the

sentence on the number of attorneys appointed to represent him during the course

of the district court proceedings, thereby rendering his sentence unconstitutional.

We review the enforceability of a waiver de novo. See United States v. Watson,

582 F.3d 974, 981 (9th Cir. 2009). Because the record shows that the district

court’s comments regarding appointed counsel had no bearing on the sentence

imposed, we reject Rummel’s contention that his sentence is unconstitutional and

we dismiss pursuant to the valid appeal waiver. See id. at 977-78.

      DISMISSED.




                                          2                                    19-30091